UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6443



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO PIERRE SHUFFORD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-01-82, CA-02-174-7-F1)


Submitted:   June 30, 2003                 Decided:   August 20, 2003


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Pierre Shufford, Appellant Pro Se. Winnie Jordan Reaves,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio   Pierre     Shufford    appeals   from    the    orders    of   the

district court denying relief on his motions filed pursuant to 28

U.S.C. § 2255 (2000), and Fed. R. Civ. P. 59(e).              He preserved for

this appeal only his claim that his counsel provided ineffective

assistance.    See 4th Cir. R. 34(b).       This court may only grant a

certificate of appealability if the appellant makes a substantial

showing of the denial of a constitutional right.                      28 U.S.C.

§ 2253(c)(2) (2000).      The relevant inquiry is whether “‘reasonable

jurists    would   find   the   district   court’s      assessment      of    the

constitutional claims debatable or wrong.’” Miller-El v. Cockrell,

123 S. Ct. 1029, 1040 (2003) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).     We have independently reviewed the record and

conclude    that   Shufford     has   failed    to     make    this     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                      2